          Case 6:20-cv-00231-JR         Document 23       Filed 08/31/20     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




 DAVID H. BROWN,

                                                                      Case No. 6:20-cv-00231-JR
                 Plaintiff,
                                                                         OPINION AND ORDER
        v.

 JEFF PREMO, Oregon State Penitentiary
 Facility Warden, et al.,


                Defendants.




MOSMAN,J.,

       On August 10, 2020, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation ("F&R") [ECF 21], recommending that this court grant Defendants' Motion to

Dismiss [ECF 15]. No objections were filed. Upon review, I agree with Judge Russo. I GRANT

the motion and DISMISS this case.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of



1 - OPINION & ORDER
         Case 6:20-cv-00231-JR         Document 23        Filed 08/31/20     Page 2 of 2




the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any pait of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Russo's recommendation and I ADOPT the F&R [21]. I

GRANT Defendants' Motion to Dismiss [15] and DISMISS this case with prejudice.

       IT IS SO ORDERED.

       DATED this    Sl1tof      ~~UJ..·   r, 2020.




2 - OPINION & ORDER
